 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                      Case No.: 19CR3351-BAS
10
11                           Plaintiff,
                                                    JUDGMENT AND ORDER TO
12                                                  DISMISS THE INDICTMENT
           v.                                       WITHOUT PREJUDICE
13
     LUCY CARRILLO-GRANADOS,
14
15                           Defendant.
16
17
18        Upon motion of the United States of America and good cause appearing,

19        IT IS HEREBY ORDERED that the INDICTMENT in the above-entitled case be

20 dismissed without prejudice as to Defendant Lucy Carrillo-Granados.
21       IT IS SO ORDERED.

22
23 DATED: September 13, 2019
24
25
26
27
28
                                                                                  19cr3351
